                                                        f·-   (:1""1«Ml' &dh
                                                                         '
                                                                               ·::am   nm· i' ·11 • •   ·   ··




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BROKER GENIUS INC.,
                           Plaintiff,
                                                  17-Cv-8627 (SHS)
             v.
SEAT SCOUTS LLC and DREW GAINOR,                  JUDGMENT
                           Defendants.




SIDNEY H. STEIN, U.S. District Judge.
   It is hereby ORDERED, ADJUDGED, AND DECREED: that for reasons set forth in
the Court's Opinion and Order dated August 12, 2019 (ECF No. 460), plaintiff Broker
Genius Inc. has a civil contempt judgment in the sum of $280,039.03 against defendants
Drew Gainor and Seat Scouts LLC.


    Dated: New York, New York
           March 3, 2020
